Citation Nr: 9920781	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-38 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Dissatisfaction with the initial rating action following a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
March 1953.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1996, by the Huntington, West Virginia Regional Office (RO), 
which granted service connection for PTSD and assigned a 50 
percent disability rating effective November 18, 1991.  A 
notice of disagreement with the rating assigned was received 
in May 1996.  A statement of the case was issued in August 
1996.  A substantive appeal was received in August 1996.  A 
supplemental statement of the case was issued in January 
1997.  The appeal was received at the Board in June 1997.  

On November 5, 1997, a hearing was held in Washington, DC, 
before Marjorie A. Auer, who is an acting member of the Board 
of Veterans' Appeals (BVA or Board) rendering the final 
determination in this claim, and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7101 (West Supp. 1997).  A transcript of this 
hearing is of record.  

In January 1998, the Board remanded the case to the RO for 
further development.  Additional VA treatment records were 
received in May 1998.  Medical records from the Social 
Security Administration were received in August 1998.  A 
social and industrial survey as well as a VA compensation 
examination were conducted in August 1998.  A supplemental 
statement of the case was issued in October 1998.  The appeal 
was received back at the Board in April 1999.  

The Board has rephrased the issue on appeal in light of the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected PTSD is currently 
manifested by flashbacks and recurrent nightmares about his 
experiences in Korea, avoidance of reminders of Korea, 
depression, constricted affect, markedly diminished interest 
in stimulating activities, poor sleeping, irritability, 
outbursts of anger, hypervigilance, exaggerated startle 
response, social isolation, and marked social and 
occupational impairment due to these symptoms, with a Global 
Assessment of Functioning (GAF) score of 40.  

3.  The veteran's PTSD leaves him virtually isolated.  


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (1996); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, we find that he has presented a claim which 
is plausible.  A claim that a service-connected condition has 
become more severe is well-grounded where the veteran asserts 
that a higher rating is justified due to the increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Moreover, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

A.  Factual background.

The pertinent facts in this case may be briefly described. 
The veteran's Certificate of Discharge or Release from Active 
Duty (DD Form 214) indicates that he received the Korean 
Service Medal with 2 stars.  The veteran filed his initial 
claim for service connection for PTSD (VA Form 21-526) in 
November 1991.  

Received in April 1992 were private treatment reports dated 
from September 1991 to October 1991, which show that the 
veteran received treatment and evaluation for a psychiatric 
disorder and heart disease.  Among those records is a medical 
statement from A. Lipson, M.D., dated in September 1991, 
indicating that he has been treating the veteran since 1983; 
he noted that the veteran underwent surgery for heart disease 
in 1981 and 1989, with possible intellectual impairment after 
his surgery, and complaints of memory, concentration and 
depression.  Dr. Lipson stated that the veteran had been 
incapacitated by severe depression and arthritic changes in 
the past year.  The records also include a medical statement 
from Roy Leiboff, dated in October 1991, wherein he discussed 
the veteran's heart disease and surgery for this condition; 
Dr. Leiboff also noted a history of depression.  Dr. Leiboff 
stated that it was possible that the veteran may have 
sustained some intellectual impairment as a result of the 
length of his heart surgery.  

The veteran appeared at a personal hearing at the RO in 
January 1994, at which time he indicated that he was assigned 
to the 1st Marine Division in Korea from 1951 to March 1952; 
he then became a platoon leader and was assigned to the 1st 
Air Naval Gunfire Liaison Company, and was a Naval Gunfire 
Spotter.  The veteran stated that he was in charge of 
directing fire from battleships and cruisers offshore to 
enemy targets; he explained that his unit would move from 
area to area to direct fire on North Korean forces.  The 
veteran reported that one day, at night, his position was 
overrun by North Korean; as a result, he had to call in Naval 
fire on his own position, which resulted in both friendly and 
enemy casualties.  The veteran indicated that he first sought 
treatment in 1981.  The veteran noted that he had received 
treatment at the VA center in Martinsburg for the last three 
years; he indicated that he was diagnosed with depression and 
manic-depressive personality for which he was taking Prozac 
and Lithium.  

Received in January 1994 were private treatment reports dated 
in July 1989, which reflect treatment for heart disease.  
Also received in January 1994 were VA treatment records dated 
from March 1991 to April 1993, which show that the veteran 
received clinical attention and treatment for a psychiatric 
disorder and heart disease.  During a clinical visit at a 
mental hygiene clinic in April 1993, the veteran indicated 
that his mood swings had become prominent and had been 
progressive over the past year; he stated that he was having 
marital and financial problems.  Upon evaluation, it was 
noted that the veteran manifested mild depression and 
considerable anger about the attention or lack of attention 
that he has received in various medical situations.  The 
pertinent diagnosis was bipolar affective disorder, by 
history.  

Of record is copy of a citation-award of the commendation 
ribbon with metal pendant-indicating that, " as a Naval 
Gunfire Officer of the X Corps," the veteran's character and 
performance of duty was superior throughout the period of 
service in this capacity.  It was further noted that the 
veteran's skillful manipulation of naval gunfire resulted in 
the destruction of much enemy material and the decimation of 
personnel.  

Received in October 1995 was a copy of a decision by the 
Social Security Administration and related documents, dated 
in January 1993, which concluded that the veteran was 
disabled.  These records included a statement from Dr. Taras 
Cerkevich, who examined the veteran in August and November 
1990, who concluded that the combination of the veteran's 
depression and physical problems resulted in reduced work 
capacity.  Dr. Cerkevich stated that, at the time, the 
veteran had become extremely isolated and seclusive; he did 
not have any hobbies and stayed in bed most of the day.  It 
was also reported that in a statement in December 1991, Dr. 
Lipson stated that he felt that the veteran was incapacitated 
by severe depression.  

Received in November 1995 were medical records dated from 
July 1989 to September 1995, VA as well as private treatment 
records, which show that the veteran received clinical 
attention for several disabilities, including a psychiatric 
disorder and heart disease.  These records were previously 
discussed above.  

Received in January 1996 was an officer fitness report from 
the National Personnel Records Center, indicating that the 
veteran served as a Naval Gunfire Spotter with the United 
States X Corps in combat action against enemy forces in Korea 
from June 1952 to January 1953.  

The veteran was afforded a VA compensation examination in 
March 1996, at which time it was noted that there was clear 
evidence of combat exposure to hostile forces in Korea in 
1952 to 1953.  It was also noted that the veteran had been 
married twice, most recently for some 11 years, and had four 
grown children from the first marriage.  The veteran 
indicated that he tried to work outside the home when the 
weather was good; he stated that he was not active in any 
church or organization.  The veteran reported that he had 
been on Prozac and Lithium for several years.  The veteran 
reiterated the incident in service that caused him to call in 
fire on his own position; knowing full well that not only the 
enemy but also some of his own forces would probably be 
destroyed.  The veteran stated that, not surprisingly, a 
number of the enemy were killed by the extremely accurate 
gunfire, and some of his own troops were killed as well.  The 
veteran related that he had doubts and worries about that 
decision for the remainder of his life.  It was noted that 
symptoms of continued anxiety and distressing memories had 
plagued the veteran throughout his adult life; and, while the 
PTSD diagnosis was not "invented" until 1980, he had had 
symptoms ever since the war.  

It was reported that PTSD symptoms at the current time 
included memories of the war, which were virtually on a daily 
basis; he dreamt about it several times a month.  Flashbacks 
occurred quite often; he routinely got distressed when he 
thought or talked about the war and got tachycardia when he 
did.  The veteran also reported that he tried to fight off 
the thoughts and avoided any activities such as movies which 
recollected the war; amnesia was not a factor.  He further 
noted that he had trouble enjoying himself.  He stated that 
he tried to avoid people; as a result, he lived in a rural 
county.  His affect was constricted around feelings of 
depression, but he was not suicidal.  Arousal symptoms 
included poor sleep and irritability; concentration was 
difficult.  Hypervigilance was significant.  He also had an 
accentuated startle response to unexpected loud noises.  

On mental status examination, the veteran was alert, 
articulate and appropriate.  Mood was anxious.  He was 
oriented times three.  Recent and remote memory were intact.  
Good fund of general information was noted.  No 
hallucinations or delusions were noted.  Thinking was 
abstract; judgment was intact.  The examiner stated that, 
diagnostically, there was no question in a clinical sense 
whatsoever that the veteran had PTSD.  

Received in April 1996 were private treatment reports dated 
from December 1963 to February 1971.  These records indicate 
that the veteran presented to a clinic in March 1964, because 
of a problem of compulsive gambling for the past 10 years.  
The examiner stated that, diagnostically, the veteran could 
be considered sociopathic personality, and dyssocial 
reaction, gambling.  

By a rating action in October 1996, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective March 19, 1996.  

Received in July 1997 were VA treatment records dated from 
July 1989 to June 1997, which show that the veteran received 
clinical attention and treatment for several disabilities, 
including a psychiatric disorder.  These records were 
previously discussed above.  

At the time of his personal hearing in November 1997, the 
veteran again discussed his duties in service as a naval 
gunfire spotter.  The veteran reported that he had lived in 
an isolated area ever since his return from Korea; he 
explained that he had no friends, no hobbies and no 
activities.  The veteran related that he had difficulty being 
around other people.  The veteran indicated that he had been 
married for 20 years, but was actually separated for 
approximately 10 out of the 20 years.  The veteran indicated 
that he was receiving periodic treatment for his PTSD every 
other month at a VA facility, and he was taking Lithium, 
Prozac and Clonazepam.  The veteran also reported nightmares, 
feelings of guilt and panic attacks; he also noted that he 
had been unable to successfully retain employment.  

Received in May 1998 were additional VA treatment records 
dated from May 1997 to January 1998, which show that the 
veteran continued to receive clinical attention and treatment 
for several disabilities, including symptoms of PTSD.  A 
treatment note dated in August 1997 indicate that treatment 
for PTSD included supportive therapy and medications.  These 
records indicate that the veteran became more reactive when 
his medication was discontinued.  During a clinical visit in 
January 1998, it was noted that mood was slightly depressed.  

Received in August 1998 were medical records from the Social 
Security Administration dated from April 1981 to October 
1992.  These records were previously discussed above.  

An August 1998 VA Social and Industrial Survey indicates that 
the veteran presented promptly along with his wife.  It was 
noted that the veteran had been married two times and had 
four children from his first marriage; his wife had two adult 
children.  It was reported that the veteran did not get along 
very well with any of the children since he stayed to himself 
and did not answer the telephone.  The survey indicated that 
the veteran was well-educated and received a Bachelor's 
degree from Long Island University where he attended on a 
basketball scholarship.  The veteran stated that his days 
were about the same and he usually got out of bed at 8:30 AM; 
he fed the horses and then did some work around the house.  
The reported that he had a good lunch and may take a nap in 
the afternoon; he usually went to bed early.  It was reported 
that the veteran and his wife maintained separate bedrooms, 
and reported that they had not had sexual relations in quite 
some time.  The veteran did not socialize and stated that he 
spent his time alone for the most part; he indicated that he 
did not answer the phone and that had caused friction between 
family members.  It was further reported that the veteran and 
his wife had gone to couples counseling; while there was no 
reported incidents of violent behavior, anger management had 
been a concern at times.  The veteran reported that most of 
his other medical concerns had a direct correlation with 
PTSD.  

The veteran was afforded a VA compensation examination in 
August 1998, at which time it was reported that symptoms of 
PTSD included memories of the war on a daily basis.  It was 
noted that the veteran tried to isolate himself; he did not 
have many friends, kept himself aloof from his family, and 
had not spoken to his family for a long time.  The veteran 
also reported nightmares involving his experiences in Korea; 
he also had flashbacks of the war that were usually triggered 
by an external event such as helicopters passing over, 
thinking about the war, or seeing war related news on 
television.  He had difficulty giving the details of the 
Korean War experiences; he was very emotional when he was 
describing it.  It was noted that avoidance type of symptoms 
included avoiding thoughts and activities concerning the war.  
His affect was very negative; constricted affect was 
extremely prominent.  His feelings were overwhelming, 
negative and angry; he felt depressed 80 percent of the time.  
Arousal type of symptoms included poor sleep and intense 
irritability; he had trouble concentrating.  Hypervigilance 
was extremely prominent; he got sweaty palm and fast 
heartbeat when he thought and talked about the war.  He also 
had an exaggerated startle response to unexpected loud 
noises.  

On mental status evaluation, the veteran was alert, 
cooperative and appropriate.  His behavior was appropriate; 
his speech was clear, coherent and goal directed.  He was 
oriented times three.  Both recent and remote memory appeared 
to be intact.  He appeared to be very anxious and depressed.  
He denied any suicidal or homicidal delusions; he had good 
fund of general information.  No hallucinations or delusions 
were noted; judgment was intact.  The pertinent diagnosis was 
PTSD; stressors were reported to be financial trouble, war 
memories, and alienation from his family.  His GAF score was 
40.  

B.  Legal analysis.

The veteran contends that his service-connected PTSD has 
increased in severity.  It is maintained that the veteran's 
PTSD symptoms include nightmares, flashbacks, feelings of 
guilt, panic attacks, and social avoidance.  The veteran 
asserts that the record clearly shows that he has an 
inability to maintain favorable relationships with people.  
The veteran points out that he was terminated from employment 
in May 1950 and, since that time, he has been withdrawn from 
public contact and has lived a reclusive life.  The veteran 
further maintains that his PTSD symptoms have caused severe 
impairment of his ability to obtain and maintain gainful 
employment.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2 (1999).  

Under Diagnostic Code 9411 of the Rating Schedule, prior to 
November 7, 1996, (hereinafter old criteria), a 70 percent 
evaluation is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment.  A 
100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community or that there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior or that the individual is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411.  

In Johnson v. Brown, 7 Vet. App. 95, 99, (1994), the Court 
held that the evaluative factors listed as criteria for a 100 
percent rating under the old criteria of Diagnostic Code 9411 
represent three independent criteria.  The Court further 
instructed that should the Board determine that any one of 
the three independent criteria has been met, then a 100 
percent rating should be assigned.  

The Board also notes that the VA schedular criteria for 
rating psychiatric disorders were revised, effective November 
7, 1996.  The Court has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).  

A 70 percent PTSD rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent PTSD schedular rating requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996), as amended by 
61 Fed. Reg., No. 196, 52695-52702 (October 8, 1996).  

The Board will apply the old criteria under Diagnostic Code 
9411, as the application of that criteria to the facts of 
this case warrants a grant of the veteran's claim regarding 
his service-connected PTSD.  

In this regard, the Board notes that the veteran continues to 
complain of recurrent nightmares involving combat 
experiences, flashbacks, feelings of guilt, panic attacks, 
difficulty concentrating, poor sleep, irritability, outbursts 
of anger, and social avoidance.  During the recent VA 
examination in August 1998, it was noted that the veteran 
became emotional while describing the details of the Korean 
War experiences.  Further, the record indicates that the 
veteran's social life is nil with his only social 
relationship being with his wife; it is noteworthy that they 
sleep separately and are attending marriage counseling.  The 
record further indicates that the veteran lives in almost 
totally isolated existence, refusing to answer the phone and 
causing friction between family members.  The social survey 
reported that the veteran did not get along very well with 
any of the children since he stayed to himself and did not 
answer the telephone.  The record also indicates that 
hypervigilance was extremely prominent, and there was intense 
irritability.  Significantly, the social and industrial 
survey performed in August 1998 noted that while there was no 
reported incidents of violent behavior, anger management had 
been a concern at times.  The veteran reported that he had 
trouble trusting himself in events of outside life.  In the 
Board's judgment, such evidence certainly suggests that the 
veteran exists in virtual isolation, avoiding situations that 
make him extremely uncomfortable (such as crowds) and other 
people, with the exception of his wife.  

In this regard, the Board acknowledges statements on file, 
particularly one prepared by Dr. Taras Cerkevich, who 
concluded that the combination of the veteran's depression 
and physical problems resulted in reduced work capacity.  Dr. 
Cerkevich stated that the veteran had become extremely 
isolated and seclusive; he did not have any hobbies and 
stayed in bed most of the day.  In a medical statement from 
Dr. Lipson, dated in December 1991, he stated that he felt 
that the veteran was incapacitated by severe depression.  

Under these circumstances, the Board finds that the totality 
of the evidence supports the conclusion that symptoms 
associated with the veteran's service-connected PTSD have 
rendered him virtually isolated from the community.  
Accordingly, resolving all doubt in the veteran's favor, the 
Board concludes that the veteran meets the requirements for a 
total schedular rating under the old criteria.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 (1996).  


ORDER

A 100 percent rating for PTSD is granted.  



		
	MARJORIE A. AUER
	Acting Member, Board of Veterans' Appeals



 

